Exhibit 10.5 EXECUTION VERSION SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT This SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of March 2, 2017 (as amended, supplemented, amended and restated or otherwise modified from time to time, this “Security Agreement”), is by and among CARBO CERAMICS INC., a Delaware corporation (the “Borrower”), each Material Domestic Subsidiary of the Borrower party hereto from time to time (collectively with the Borrower, the “Grantors” and individually, a “Grantor”), and WILKS BROTHERS, LLC, as Administrative Agent (in such capacity, the “Administrative Agent”) for the ratable benefit of the Secured Parties (as defined in the Credit Agreement referred to herein).
